                   Case 19-04700-LA11                Filed 09/06/19   Entered 09/06/19 12:14:45           Doc 12      Pg. 1 of 42

CSD 1100 [07/01/18](Page 1 of 3)
 Name, Address, Telephone No. & I.D. No.
   Stephen C. Hinze (SBN 131787)
   100 E. San Marcos Blvd.
   Suite 400
   San Marcos, CA 92069
   (760) 689-0705
   131787 CA

                         UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF CALIFORNIA
                   325 West F Street, San Diego, California 92101-6991



     In Re
    SAMM Solutions, Inc.
                                                                                   BANKRUPTCY     No. 19-04700-LA11


                                                                       Debtor.

                                                    AMENDMENT
Presented are the original and one conformed copy of the following [Check one or more boxes as appropriate]:

                   Voluntary Petition
~                  Attachment to Chapter 11 Voluntary Petition for Non-Individuals
                   Exhibit C: Attachment to Voluntary Petition B 1
                   Summary of Schedules (Includes Statistical Summary of Certain Liabilities)
                   Summary of Your Assets and Liabilities and Certain Statistical Information
                   Schedule of Real and/or Personal Property
                   Schedule of Property Claimed Exempt for Individuals
©                  Creditors Holding Claims Secured by Property, Creditors Who Have Unsecured Priority and/or Non-priority
                   Claims, and/or Matrix, and/or list of Creditors or Equity Holders -REQUIRES COMPLIANCE WITH LOCAL RULE
                   1009
                         © Adding or deleting creditors (electronic media), changing amounts owed or classification of debt -
                               $31.00 fee required. See instructions on reverse side.
                         [~] Correcting or deleting other information. See instructions on reverse side.
                   Schedule of Executory Contracts &Expired Leases
~~I~~~~hl~I~T~I~




                   Schedule of Co-Debtor
                   Income of Individual Debtors)
                   Expenses of Individual Debtors)
                   Expenses for Separate Household of Debtor 2
                   Statement of Financial Affairs
                   Chapter 7 Statement of Your Current Monthly Income
                   Chapter 7 Statement of Exemption from Presumption of Abuse Under § 707(b)(2)
                   Chapter 7 Means Test Calculation
                   Chapter 11 Statement of Your Current Monthly Income
                   Chapter 13 Statement of Current Monthly Income and Calculation of Commitment Period:
                   Chapter 13 Calculation of Your Disposable Income
                   Other:
                                                                                                            ~~      ,
    Dated:           ~`(vl ~~          ~'                              Signature               ~—
                                                                                                      Attorney for D for




CSD 1100
Software Copyright (c) 1996-2019 Best Case, LLC -www.besicase.com                   Best Case Banlwptcy
      Case 19-04700-LA11                            Filed 09/06/19                     Entered 09/06/19 12:14:45                   Doc 12            Pg. 2 of 42


CSD 1100 (l?age 2 of :3)                   [07 /01/18]

                                                                        OECLARATION OF DEBTOR
            I [We]        Usama Abunadl PreJident of SAMM Solutions Inc, Debtor In Posession. the debtor(s), hereby declare
under penalty of perjury that the informatlon set forth in the amendment attached hereto, consisting of 39 pages, and on
the creditor matrix electronic media, if any, is true nd      ect to the best of my [our} information and belief.

Dated:      '//V>/'7- 0 1'7
                                                                                                                                          *Joint Debtor
                                                                         005-4      ), the original debtor signature(s} in a scanned format is required.

                                                                                 INSTRUCTIONS

A.          Each amended page is to be in the same form as the original but is to contain only the information to be changed or added.
            Pages from the original document which are not affected by the change are not to be attached.
            1.      Before each entry, specify the purpose of the amendment by inserting:
                    a.        "ADDEO," if the information was missing from the previous document filed; or
                    b.        "CORRECTED." if the information modifies previously listed information; or
                    c.        "DELETED," if previously listed information is to be removed.
            2.      At the bottom of each page, insert the word "AMENDED."
            3.      Attach all pages to the cover page and, if a Chapter 7, 11, or 12 case, serve a copy on the United States Trustee,
                    trustee (if any) and/or the members of a creditors' committee. If a Chapter 13 case, serve a copy on the trustee; ,O,Q,.
                    t:tQI serve a copy on the United States Trustee.
B.          Comply with Local Bankruptcy Rule 1009 when adding or correcting the names and/or addresses of creditors (electronic
            media required when Amendment submitted on paper) or if altering the status or amount of a claim.

                                  Amendments that fail to follow these instructions may be refused.
                            **Amendments filed after the case is closed are not entitled to a refund of fees""


                                                                             PROOF OF SERVICE
            I, whose address appears below, certify:

            That I am, and at all relevant times was, more than 18 years of age;

            I served a true copy of this Amendment on the following persons listed below by the mode of service shown below:

1.          To Be Served by the Court via Notice of Electronic Filing ("NEF"):
                                               ~
         Under controlling Local Bankruptcy Rules(s) ("LBR"), the document(s) listed above will be served by the court via NEF and
hyperlink to the document. On 94'2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
determined that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at the e-mail address(es)
indicated and/or as checked below:
David A. Ortiz: david.a.ortiz: david.a.ortiz@usdoj.gov
Stephen C. Hinze: sch@schinzelaw.com

D           Chapter 7 Trustee:

~    For Chpt. 7, 11. & 12cases:                                     QFor 000 numberad Chapter 13 cases:                 0For EVEN numbemd Chapter 13 cases:
 UNfTEO STATES TRUSTEE                                               THOMAS ft BILLINGSLEA, JR, TRUSTEE                   OAVIO L. SKELTON, TRUSTI::E
us!p.region15@usdoj gov                                              Billinslea@thb.coxatwork.com                         admin@ch13.sdcoxmail.com
                                                                                                                          dsl<etton13@ecf.epiqsyslems.com



2.          Served by United States Mall:

          On _ _ __, , I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or
adversary proceeding by placing accurate copies in a sealed envelope in the United States Mail via 1) first class, postage prepaid or 2)
certified mail with receipt number, addressed as follows:

3.          Served by Personal Delivery, Facsimile Transmission, Overnight Delivery, or Electronic Mail:

       Under Fed.R.Civ.P.5 and controlling LBR, on _ _ _ _, I served the following person(s) and/or entity(ies) by personal
CSD 1100

Software Copyright (c) 1996-2019 B<IS! Case. LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
      Case 19-04700-LA11                             Filed 09/06/19   Entered 09/06/19 12:14:45            Doc 12       Pg. 3 of 42


CSD 1100 (Page 3 of 3)                     [07/01/18]
delivery, or (for those who consented in writing to such service method), by facsimile transmission, by overnight delivery, and/or
electronic mail as follows:

            I declare under penalty of perjury under the laws of the United States of America that the statements made in this proof of

Execute:e ~ice are true and correct.
              0
                                                                              di~l.,,__ C ,{ ~
                        9 /Cz/ct£{ 2'                                       "stephe~linze (SBN 131~
                                                                             Stephen C. Hinze, Attorney At Law, APC
                                                                             100 E. San Marcos Blvd.
                                                                             Suite 400
                                                                             San Marcos, CA 92069
                                                                             Address




CSD 1100


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
           Case 19-04700-LA11                         Filed 09/06/19               Entered 09/06/19 12:14:45                      Doc 12          Pg. 4 of 42

 Fill in this information to identify the case:

 Debtor name          SAMM Solutions, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF CALIFORNIA

 Case number (if known)              19-04700-LA11
                                                                                                                                                Check if this is an
                                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                        12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                       Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                   Amount of claim             Value of collateral
                                                                                                                                                   that supports this
                                                                                                                       Do not deduct the value     claim
                                                                                                                       of collateral.
 2.1    Pacific Premier Bank                          Describe debtor's property that is subject to a lien                  $1,178,000.00             $1,178,000.00
        Creditor's Name                               Equipment, Machinery, Accounts Receivable,
                                                      Inventory, Deposit Accounts, Intangibles,
                                                      Trust deeds on: 993 Brenna Hill Place
                                                      Escondido CA, 43931 Cala Sander, Temecula
        17901 Von Karmen Ave.                         CA; 489 Hummingbird Dr. Brea CA ; 839
        Suite 1200                                    Telegraph Creek Rd. Humbolt County CA
        Irvine, CA 92614
        Creditor's mailing address                    Describe the lien
                                                      SBA Debt Consolidation-UCC1:Deeds Of
                                                      Trust
                                                      Is the creditor an insider or related party?
        dale.heyden@ppbi.com                           No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        7/10/2017                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        4617
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                                $1,178,000.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity
         Dale Heyden
         Pacific Premier Bank                                                                                  Line   2.1
         17901 Von Karmen Ave, STE 120
         Irvine, CA 92614


Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
          Case 19-04700-LA11                          Filed 09/06/19   Entered 09/06/19 12:14:45                 Doc 12    Pg. 5 of 42

 Debtor       SAMM Solutions, Inc.                                                       Case number (if know)    19-04700-LA11
              Name

        David W. Brody, Esq
        Law Office Of David. W. Brody                                                           Line   2.1
        1350 Columbia St. Suite 403
        San Diego, CA 92101




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                       page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case 19-04700-LA11                         Filed 09/06/19                  Entered 09/06/19 12:14:45                 Doc 12           Pg. 6 of 42

 Fill in this information to identify the case:

 Debtor name         SAMM Solutions, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF CALIFORNIA

 Case number (if known)          19-04700-LA11
                                                                                                                                               Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $4,535.94         $4,535.94
           Michael Langsdale                                         Check all that apply.
           631 J Ave.                                                 Contingent
           Coronado, CA 92118                                         Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Order to pay Overtime Wages, Penalties and
           7/15/2019                                                 Interest
           Last 4 digits of account number                           Is the claim subject to offset?
           CORRECTED                                                  No
           Specify Code subsection of PRIORITY
           unsecured claim: 11 U.S.C. § 507(a) (4)                    Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $16,326.09          $13,650.00
           Tareq Abu-Nadi                                            Check all that apply.
           993 Brenna Hills Place                                     Contingent
           Escondido, CA 92025                                        Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           2019                                                      W-2 Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           CORRECTED                                                  No
           Specify Code subsection of PRIORITY
           unsecured claim: 11 U.S.C. § 507(a) (4)                    Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   42149                               Best Case Bankruptcy
           Case 19-04700-LA11                         Filed 09/06/19                  Entered 09/06/19 12:14:45                             Doc 12       Pg. 7 of 42

 Debtor       SAMM Solutions, Inc.                                                                            Case number (if known)          19-04700-LA11
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $25,680.61    $13,650.00
           Usama Abunadi                                             Check all that apply.
           43931 Carla Sandor                                         Contingent
           Temecula, CA 92592                                         Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           2018-2019                                                 W-2 Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           CORRECTED                                                  No
           Specify Code subsection of PRIORITY
           unsecured claim: 11 U.S.C. § 507(a) (4)                    Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $9,815.00
           AAALAC International                                                     Contingent
           5205 Chairman's Court                                                    Unliquidated
           Suite #300                                                               Disputed
           Frederick, MD 21703
                                                                                   Basis for the claim:     Services and/or Supplies
           Date(s) debt was incurred 2/22/2018-2/1/2019
           Last 4 digits of account number CORRECTED                               Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $1,639.00
           Abcam, Inc.                                                              Contingent
           PO Box 3460                                                              Unliquidated
           Boston, MA 02241-3460                                                    Disputed
           Date(s) debt was incurred 2/6/2019
                                                                                   Basis for the claim:     Services and/or Supplies
           Last 4 digits of account number CORRECTED
                                                                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $1,358.00
           Abnova                                                                   Contingent
           PO Box 1697                                                              Unliquidated
           Walnut, CA 91788                                                         Disputed
           Date(s) debt was incurred     11/20/2018                                Basis for the claim:     Services and/or Supplies
           Last 4 digits of account number    CORRECTED
                                                                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.            $336,882.34
           Accel Capital Services                                                   Contingent
           65 West 36th street, Suite 12                                            Unliquidated
           New York, NY 10018                                                       Disputed
           Date(s) debt was incurred 10/18/2018
                                                                                   Basis for the claim:     Judgment
           Last 4 digits of account number CORRECTED
                                                                                   Is the claim subject to offset?    No  Yes
 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $3,500.00
           ADME Solutions, Inc.                                                     Contingent
           10531 4 S. Commons Drive                                                 Unliquidated
           #594                                                                     Disputed
           San Diego, CA 92127
                                                                                   Basis for the claim:     Services and/or Supplies
           Date(s) debt was incurred 11/15/2018
           Last 4 digits of account number CORRECTED                               Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
          Case 19-04700-LA11                          Filed 09/06/19            Entered 09/06/19 12:14:45                             Doc 12       Pg. 8 of 42

 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,703.84
          Advanced Chemical Transport                                         Contingent
          967 Mabury Road                                                     Unliquidated
          San Jose, CA 95133                                                  Disputed
          Date(s) debt was incurred 10/31/2018
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,449.42
          Agilent Technologies                                                Contingent
          P.O. Box 742108                                                     Unliquidated
          Los Angeles, CA 90074-2108                                          Disputed
          Date(s) debt was incurred 7/30/18-1/14-19
                                                                             Basis for the claim:    Critical operational services and/or supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $975.00
          American Casualty Company                                           Contingent
          PO Box 94733                                                        Unliquidated
          Chicago, IL 60690-4733                                              Disputed
          Date(s) debt was incurred 6/10/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $323.24
          Aqua Chill                                                          Contingent
          PO Box 24737                                                        Unliquidated
          Tempe, AZ 85285                                                     Disputed
          Date(s) debt was incurred  6/20/2019                               Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $675.00
          Aquaclear                                                           Contingent
          3952 D Clairemont Mesa Blvd.                                        Unliquidated
          Suite 294                                                           Disputed
          San Diego, CA 92117
                                                                             Basis for the claim:    Services and/or Supplies
          Date(s) debt was incurred 1/4/2018
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,836.18
          ATCC                                                                Contingent
          5779 Collection Center Drive                                        Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred 3/14/18-5/17/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $598.45
          Aviva Systems Biology                                               Contingent
          7700 Ronson Road,                                                   Unliquidated
          Ste 100                                                             Disputed
          San Diego, CA 92111
                                                                             Basis for the claim:    Services and/or Supplies
          Date(s) debt was incurred 12/5/18
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 19-04700-LA11                          Filed 09/06/19            Entered 09/06/19 12:14:45                             Doc 12       Pg. 9 of 42

 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,946.34
          Bay Alarm Co                                                        Contingent
          P.O. Box 7137                                                       Unliquidated
          San Francisco, CA 94120-7137                                        Disputed
          Date(s) debt was incurred 11/5/18-6/25/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $295.00
          Beckman Coulter, Inc                                                Contingent
          Dept. CH 10164                                                      Unliquidated
          Palatine, IL 60055-0164                                             Disputed
          Date(s) debt was incurred 7/10/17
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,609.40
          Becton, Dickinson and Company                                       Contingent
          PO Box 100921                                                       Unliquidated
          Pasadena, CA 91189-0921                                             Disputed
          Date(s) debt was incurred 4/30/18-9/19/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,775.00
          Biocom                                                              Contingent
          10996 Torreyana Dr.                                                 Unliquidated
          Suite 200                                                           Disputed
          San Diego, CA 92121
                                                                             Basis for the claim:    Services and/or Supplies
          Date(s) debt was incurred  9/1/18
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,781.00
          BioLegend                                                           Contingent
          9727 Pacific Heights Blvd                                           Unliquidated
          San Diego, CA 92121                                                 Disputed
          Date(s) debt was incurred 10/23/18-1/5/19
                                                                             Basis for the claim:    Critical operational services and/or supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,047.17
          BioSurplus, Inc.                                                    Contingent
          10805 Vista Sorrento Parkway                                        Unliquidated
          Suite 200                                                           Disputed
          San Diego, CA 92121
                                                                             Basis for the claim:    Services and/or Supplies
          Date(s) debt was incurred 7/27/17-2/5/18
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $905.00
          Business Wire, Inc.                                                 Contingent
          P.O. Box 39000                                                      Unliquidated
          San Francisco, CA 94139                                             Disputed
          Date(s) debt was incurred 11/14/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 4 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19           Entered 09/06/19 12:14:45                             Doc 12      Pg. 10 of
                                                                                   42
 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $584.15
          Cadence Science                                                     Contingent
          2080 Plainfied Pike                                                 Unliquidated
          Cranston, RI 02921                                                  Disputed
          Date(s) debt was incurred      4/11/18                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number     CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,147.06
          California Choice                                                   Contingent
          PO Box 7088                                                         Unliquidated
          Orange, CA 92863-7088                                               Disputed
          Date(s) debt was incurred 6/25/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $312.81
          California Filtration Services, Inc.                                Contingent
          1168 N Johnson Ave,                                                 Unliquidated
          El Cajon, CA 92020                                                  Disputed
          Date(s) debt was incurred 6/1/18-9/1/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,633.00
          Canseco Boiler Services                                             Contingent
          8641 Whitaker Street                                                Unliquidated
          Buena Park, CA 90621                                                Disputed
          Date(s) debt was incurred 12/18/17
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $113,871.74
          Cardinal Health.                                                    Contingent
          P.O. Box 100552                                                     Unliquidated
          Pasadena, CA 91189                                                  Disputed
          Date(s) debt was incurred      4/14/18-11/18/18                    Basis for the claim:    Judgment
          Last 4 digits of account number     CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,536.00
          Cayman Chemicals Co Inc                                             Contingent
          16875 Collections Court                                             Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred 10/23/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $315.07
          Cell Signaling Technology                                           Contingent
          P.O. Box 3843                                                       Unliquidated
          Boston, MA 02241-3843                                               Disputed
          Date(s) debt was incurred 1/23/18
                                                                             Basis for the claim:
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19           Entered 09/06/19 12:14:45                             Doc 12      Pg. 11 of
                                                                                   42
 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,385.00
          Certara USA Inc.                                                    Contingent
          222 S. Central Avenue                                               Unliquidated
          Suite 1008                                                          Disputed
          Clayton, MO 63105
                                                                             Basis for the claim:    Services and/or Supplies
          Date(s) debt was incurred 1/11/18
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $650.00
          Ceva International Inc.                                             Contingent
          Dept. 2309                                                          Unliquidated
          Carol Stream, IL 60132-2309                                         Disputed
          Date(s) debt was incurred 3/29/17
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,000.00
          Channel Methods                                                     Contingent
          Pennsylvania Biotechnology Ctr                                      Unliquidated
          3805 Old Easton Rd                                                  Disputed
          Doylestown, PA 18902
                                                                             Basis for the claim:    Judgment
          Date(s) debt was incurred 9/4/18-11/30/18
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Charles River                                                       Contingent
          P. O. Box 27812                                                     Unliquidated
          New York, NY 10087-7812                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       DELETED
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,162.00
          Chondrex, Inc.                                                      Contingent
          2607 151st Place NE                                                 Unliquidated
          Redmond, WA 98052-5522                                              Disputed
          Date(s) debt was incurred 9/4/18-9/25/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,603.00
          CNA Insurance                                                       Contingent
          P.O. Box 790094                                                     Unliquidated
          St. Louis, MO 63179-0094                                            Disputed
          Date(s) debt was incurred 4/1/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,000.00
          Cohn Reznick LLP                                                    Contingent
          9255 Towne Centre Drive                                             Unliquidated
          Suite 250                                                           Disputed
          San Diego, CA 92121
                                                                             Basis for the claim:    Services and/or Supplies
          Date(s) debt was incurred 6/18/18-7/9/18
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19           Entered 09/06/19 12:14:45                             Doc 12      Pg. 12 of
                                                                                   42
 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $272.99
          Cole-Parmer                                                         Contingent
          13927 Collections Center Dr                                         Unliquidated
          Chicago, IL 60693-0139                                              Disputed
          Date(s) debt was incurred 6/28/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $295.00
          County Burner & Machinery Corp                                      Contingent
          4818 1/2 Ronson Ct                                                  Unliquidated
          San Diego, CA 92111                                                 Disputed
          Date(s) debt was incurred 4/4/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,500.00
          CytoMend                                                            Contingent
          8554 Canoga Ave                                                     Unliquidated
          Canoga Park, CA 91304                                               Disputed
          Date(s) debt was incurred 12/31/17
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $66,781.00
          Dart Neuroscience, LLC                                              Contingent
          12278 Scripps Summit Drive                                          Unliquidated
          San Diego, CA 92131                                                 Disputed
          Date(s) debt was incurred 11/15/19
                                                                             Basis for the claim:    Customer Deposit
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $57,000.00
          De Lage Landen Financials                                           Contingent
          C/O Cohn & Davis, LLC                                               Unliquidated
          68 Harison Ave #502                                                 Disputed
          Boston, MA 02111
                                                                             Basis for the claim:    Stipulated Judgment
          Date(s) debt was incurred 10/1/18-12/1/18
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $678.50
          Deluxe                                                              Contingent
          P.O. Box 742572                                                     Unliquidated
          Cicinnati, OH 45274-2572                                            Disputed
          Date(s) debt was incurred 2/1/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $136.00
          Dewey Pest Control - 1097791                                        Contingent
          PO Box 7114                                                         Unliquidated
          Pasadena, CA, CA 91109-7214                                         Disputed
          Date(s) debt was incurred 1/1/19-6/1/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19           Entered 09/06/19 12:14:45                             Doc 12      Pg. 13 of
                                                                                   42
 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $173.00
          Dewey Pest Control - 1246279                                        Contingent
          P.O. Box 7114                                                       Unliquidated
          Pasadena, CA 91109-7214                                             Disputed
          Date(s) debt was incurred 1/1/19-6/1/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $887.48
          EDCO Disposal Corp.-354904                                          Contingent
          P.O. Box 6887                                                       Unliquidated
          Buena Park, CA 90622-6887                                           Disputed
          Date(s) debt was incurred 4/16/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,095.58
          EDCO Disposal Corp.-359032                                          Contingent
          6670 Federal Blvd.                                                  Unliquidated
          Lemon Grove, CA 91945                                               Disputed
          Date(s) debt was incurred 5/31/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,485.17
          EGP Marketing Inc                                                   Contingent
          1531 West 5th Street                                                Unliquidated
          Santa Ana, CA 92703                                                 Disputed
          Date(s) debt was incurred  2/26/18-12/12/18                        Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,079.05
          Elm Hill Breeding Labs.                                             Contingent
          7 Kidder Road                                                       Unliquidated
          Chelsford, MA 01824                                                 Disputed
          Date(s) debt was incurred 4/19/19
                                                                             Basis for the claim:    Critical operational services and/or supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,014.77
          Emcor Services                                                      Contingent
          2 Cromwell                                                          Unliquidated
          Irvine, CA 92618                                                    Disputed
          Date(s) debt was incurred      3/20/18-12/15/18                    Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number     CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,025.00
          Envirotek Laboratories, Inc.                                        Contingent
          33 3rd St.                                                          Unliquidated
          Bordentown, NJ 08505                                                Disputed
          Date(s) debt was incurred 2/20/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19           Entered 09/06/19 12:14:45                             Doc 12      Pg. 14 of
                                                                                   42
 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $273.48
          Ethos Diagnostic Science                                            Contingent
          10455 Sorrento Valley Road                                          Unliquidated
          Ste.100                                                             Disputed
          San Diego, CA 92121
                                                                             Basis for the claim:    Services and/or Supplies
          Date(s) debt was incurred 9/1/18-2/1/19
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $373.30
          Farmers Insurance Exchange                                          Contingent
          P.O. Box 4665                                                       Unliquidated
          Carol Stream, IL 60197-4665                                         Disputed
          Date(s) debt was incurred 7/9/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $625.73
          FedEx                                                               Contingent
          P.O. Box 7221                                                       Unliquidated
          Pasadena, CA 91109-7321                                             Disputed
          Date(s) debt was incurred 3/29/19-7/23/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $487.45
          Firehawk Fire & Safety                                              Contingent
          PO Box 910489                                                       Unliquidated
          San Diego, CA 92191                                                 Disputed
          Date(s) debt was incurred 4/1/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,367.21
          Fisher Scientific                                                   Contingent
          4500 Turnberry Drive                                                Unliquidated
          Hanover Park, IL 60133                                              Disputed
          Date(s) debt was incurred 8/4/17-12/1/17
                                                                             Basis for the claim:    Judgment
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $199.00
          Fred Pryor Seminars                                                 Contingent
          PO Box 219468                                                       Unliquidated
          Kansas City, MO 64121-9468                                          Disputed
          Date(s) debt was incurred 8/11/17
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,479.64
          GE Healthcare Bio-Sciences Corp.                                    Contingent
          100 Results Way                                                     Unliquidated
          Marlborough, MA 01752                                               Disputed
          Date(s) debt was incurred 7/18/18-12/3/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19           Entered 09/06/19 12:14:45                             Doc 12      Pg. 15 of
                                                                                   42
 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,065.98
          Gemini Bio-Products                                                 Contingent
          930 Riverside Parkway                                               Unliquidated
          Suite 50                                                            Disputed
          West Sacramento, CA 95605
                                                                             Basis for the claim:    Services and/or Supplies
          Date(s) debt was incurred 9/10/18-11/20/18
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $839.63
          General Boiler Company, Inc.                                        Contingent
          1546 East Adams Blvd.                                               Unliquidated
          Los Angeles, CA 90011                                               Disputed
          Date(s) debt was incurred 1/30/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $105,000.00
          Ghazy Abu-Fielat                                                    Contingent
          3564 Van Bruen Blvd.                                                Unliquidated
          Riverside, CA 92503                                                 Disputed
          Date(s) debt was incurred 1/2018
                                                                             Basis for the claim:    Business Loan
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $245.95
          Glas-Col                                                            Contingent
          711 Hulman St.                                                      Unliquidated
          Terre Haute, IN 47802                                               Disputed
          Date(s) debt was incurred 6/5/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $36.63
          Grainger                                                            Contingent
          Dept 874783202                                                      Unliquidated
          Palatine, IL 60038-0001                                             Disputed
          Date(s) debt was incurred 3/31/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $643.91
          Henry Schein Scil                                                   Contingent
          151 N. Greenleaf St.                                                Unliquidated
          Gumee, IL 60031                                                     Disputed
          Date(s) debt was incurred  10/23/2018                              Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,129.01
          Hooke Laboratories, Inc.                                            Contingent
          439 South Union Street                                              Unliquidated
          Lawrence, MA 01843                                                  Disputed
          Date(s) debt was incurred 8/20/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19           Entered 09/06/19 12:14:45                             Doc 12      Pg. 16 of
                                                                                   42
 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,411.34
          HSRL, Inc.                                                          Contingent
          5930 Main St.                                                       Unliquidated
          Mount Jackson, VA 22842                                             Disputed
          Date(s) debt was incurred 4/3/19-5/8/19
                                                                             Basis for the claim:    Critical operational services and/or supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $648.53
          Hygiena                                                             Contingent
          941 Avenida Acaso                                                   Unliquidated
          Camarillo, CA 93012                                                 Disputed
          Date(s) debt was incurred  12/5/17-2/6/19                          Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,938.07
          In Vivo Gen                                                         Contingent
          10515 Vista Sorrento Pkwy.                                          Unliquidated
          San Diego, CA 92121                                                 Disputed
          Date(s) debt was incurred 1/29/18-11/1/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.38
          Ingenium Group LLC                                                  Contingent
          2280 Micro Place                                                    Unliquidated
          Escondido, CA 92029                                                 Disputed
          Date(s) debt was incurred 9/21/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,304.02
          Instech Laboratories Inc.                                           Contingent
          450 South Gravers Rd                                                Unliquidated
          Plymouth Meeting, PA 19462-1216                                     Disputed
          Date(s) debt was incurred 4/10/18-5/10/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $24,987.20
          Institute Biomedical Services                                       Contingent
          2658 Del Mar Heights Rd.                                            Unliquidated
          STE                                                                 Disputed
          Del Mar, CA 92014
                                                                             Basis for the claim:    Customer Deposit Refund owed
          Date(s) debt was incurred 12/2017
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,400.00
          Integrity Research Consulting                                       Contingent
          26015 Newport Avenue                                                Unliquidated
          Loma Linda, CA 92354                                                Disputed
          Date(s) debt was incurred 1/24/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19           Entered 09/06/19 12:14:45                             Doc 12      Pg. 17 of
                                                                                   42
 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,148.58
          International Diagnostic Equip                                      Contingent
          43114 Blackdeer Loop, STE C                                         Unliquidated
          Temecula, CA 92590                                                  Disputed
          Date(s) debt was incurred 12/10/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,410.70
          Jackson Laboratory                                                  Contingent
          90260 Collection Center Drive                                       Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred 10/4/17-11/28/18
                                                                             Basis for the claim:    Critical operational services and/or supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,309.00
          Johnson & Johnson Vision Surgical                                   Contingent
          1700 E. St Andrews Pl.                                              Unliquidated
          Santa Ana, CA 92075                                                 Disputed
          Date(s) debt was incurred 10/5/17
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $158.00
          JP Morgan Chase Bank                                                Contingent
          Mail Code OH1-1272                                                  Unliquidated
          Columbus, OH 43218                                                  Disputed
          Date(s) debt was incurred 4/2019-8/2019
                                                                             Basis for the claim:    Bank fees
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $568,837.66
          Kalamata Capital Group                                              Contingent
          C/O Angela Valen, Esq.                                              Unliquidated
          3835 E. Thousand Oaks Bl. R                                         Disputed
          Thousand Oaks, CA 91362
                                                                             Basis for the claim:    Judgment
          Date(s) debt was incurred 7/2018, 12/2018
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $129.67
          Kelly Services                                                      Contingent
          Branch No. 178 N.                                                   Unliquidated
          P. O. Box 31001-0422                                                Disputed
          Pasadena, CA 91110
                                                                             Basis for the claim:    Services and/or Supplies
          Date(s) debt was incurred 1/30/2019
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,083.33
          Kevin J. Fritz                                                      Contingent
          1503 Solvay Aisle                                                   Unliquidated
          Irvine, CA 92606                                                    Disputed
          Date(s) debt was incurred      11/20/17-12/31/2018                 Basis for the claim:    Critical operational services and/or supplies
          Last 4 digits of account number     CORRECTED
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 12 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19           Entered 09/06/19 12:14:45                             Doc 12      Pg. 18 of
                                                                                   42
 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,855.00
          Keystone Bioanalytical, Inc.                                        Contingent
          501 Dickerson Road                                                  Unliquidated
          North Wales, PA 19454-2536                                          Disputed
          Date(s) debt was incurred 10/2/2018
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $31,011.00
          L2 Consulting Inc.                                                  Contingent
          23 des Lotus Street                                                 Unliquidated
          Blainville, Quebec, Canada J7C 5V3                                  Disputed
          Date(s) debt was incurred 2/5/17
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $566.57
          Labconco Corp.                                                      Contingent
          P.O. Box 801133                                                     Unliquidated
          Kansas City, MO 64180                                               Disputed
          Date(s) debt was incurred 1/30/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $256.03
          Landauer                                                            Contingent
          P.O. Box 809051                                                     Unliquidated
          Chicago, IL 60680-9051                                              Disputed
          Date(s) debt was incurred 11/30/18-3/12/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,321.36
          Law Offices of Gregory Hout                                         Contingent
          12396 World Trade Drive                                             Unliquidated
          Suite 206                                                           Disputed
          San Diego, CA 92128
                                                                             Basis for the claim:    Critical operational services and/or supplies
          Date(s) debt was incurred 5/31/19
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,244.45
          Law Offices of Marcy E. Kaye                                        Contingent
          16870 West Bernardo Drive                                           Unliquidated
          Suite 400                                                           Disputed
          San Diego, CA 92127
                                                                             Basis for the claim:    Services and/or Supplies
          Date(s) debt was incurred 11/8/18
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $28,166.75
          Life Diagnostics,Inc                                                Contingent
          906 Old Fern Hill Road                                              Unliquidated
          Suite 1                                                             Disputed
          West Chester, PA 19380
                                                                             Basis for the claim:    Critical operational services and/or supplies
          Date(s) debt was incurred 6/4/18-2/18/19
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 13 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19           Entered 09/06/19 12:14:45                             Doc 12      Pg. 19 of
                                                                                   42
 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,471.16
          Life Technologies Corp                                              Contingent
          B of A Lock                                                         Unliquidated
          12088 Collections Cir.                                              Disputed
          Chicago, IL 60693
                                                                             Basis for the claim:    Services and/or Supplies
          Date(s) debt was incurred 2/12/17-9/11/18
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $54,900.00
          Mari Bray                                                           Contingent
          P.O. Box 506951                                                     Unliquidated
          San Diego, CA 92150-6951                                            Disputed
          Date(s) debt was incurred 11/12/16-7/19/19
                                                                             Basis for the claim:    Critical operational services and/or supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,625.37
          McKesson Medical-Surgical Inc.                                      Contingent
          P.O. Box 51020                                                      Unliquidated
          Los Angeles, CA 90051-5320                                          Disputed
          Date(s) debt was incurred 10/1/18-1/4/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,913.00
          Medline Industries                                                  Contingent
          Dept. LA 21588                                                      Unliquidated
          Pasadena, CA 91185-1558                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account
          number DELETED DUPLICATE                                           Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,844.51
          Medline Industries Inc                                              Contingent
          Dept LA 21558                                                       Unliquidated
          Pasadena, CA 91185-1558                                             Disputed
          Date(s) debt was incurred 6/26/18-5/25/19
                                                                             Basis for the claim:    Critical operational services and/or supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,994.00
          Molecular Devices                                                   Contingent
          3860 NORTH FIRST STREET                                             Unliquidated
          San Jose, CA 95134                                                  Disputed
          Date(s) debt was incurred 3/2/17-4/26/19
                                                                             Basis for the claim:    This is a primary vendor and is critical to cash flow.
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,264.55
          MWI Veterinary Supply                                               Contingent
          File 50838                                                          Unliquidated
          Los Angele, CA 90074-0838                                           Disputed
          Date(s) debt was incurred 9/25/18-6/25/19
                                                                             Basis for the claim:    Critical operational services and/or supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 14 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19           Entered 09/06/19 12:14:45                             Doc 12      Pg. 20 of
                                                                                   42
 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,039.66
          MyBioSource, Inc.                                                   Contingent
          P.O. Box 153308                                                     Unliquidated
          San Diego, CA 92195-3308                                            Disputed
          Date(s) debt was incurred 12/31/18-1/8/19
                                                                             Basis for the claim:    Critical operational services and/or supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,450.00
          Nevada Technical Associates Inc.                                    Contingent
          PO Box 93355                                                        Unliquidated
          Las Vegas, NV 89193-3355                                            Disputed
          Date(s) debt was incurred 5/23/16
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,424.44
          Newco Distributors INC                                              Contingent
          9060 Rochester Avenue                                               Unliquidated
          Rancho Cucamonga, CA 91730                                          Disputed
          Date(s) debt was incurred 10/26/18-3/27/19
                                                                             Basis for the claim:    Critical operational services and/or supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,674.16
          Nitel Inc.                                                          Contingent
          Lockbox Dept. 4929                                                  Unliquidated
          Carol Stream, IL 60122-4929                                         Disputed
          Date(s) debt was incurred 12/1/19-6/1/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,200.00
          Organization Effectiveness Consultants                              Contingent
          4451 Mistral Place                                                  Unliquidated
          San Diego, CA 92513                                                 Disputed
          Date(s) debt was incurred 12/31/17
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $104,430.00
          Orient Bioresources , Inc.                                          Contingent
          C/O Marc Cervantes Esq.                                             Unliquidated
          802 N Caranchua, STE 2100                                           Disputed
          Corpus Christi, TX 78401
                                                                             Basis for the claim:    Services and/or Supplies
          Date(s) debt was incurred 3/5/18-5/15/18
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $208.86
          Otto Environmental                                                  Contingent
          11015 W. Layton Ave. Suite A                                        Unliquidated
          Greenfield, WI 53228                                                Disputed
          Date(s) debt was incurred 12/1/17
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 15 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19           Entered 09/06/19 12:14:45                             Doc 12      Pg. 21 of
                                                                                   42
 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $36,000.00
          Pacific BioLabs                                                     Contingent
          551 Linus Pauling Drive                                             Unliquidated
          Hercules, CA 94547                                                  Disputed
          Date(s) debt was incurred 12/21/18-5/2/19
                                                                             Basis for the claim:    Critical operational services and/or supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $36,560.00
          Pharmascience Inc.                                                  Contingent
          6111, Royalmount Avenue,                                            Unliquidated
          Suite 100                                                           Disputed
          Montreal, Quebec, CA
                                                                             Basis for the claim:    Critical operational services and/or supplies
          Date(s) debt was incurred 4/11/19-5/3/19
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,107.58
          Pipette.com                                                         Contingent
          10360 Sorrento Valley Road                                          Unliquidated
          San Diego, CA 92121                                                 Disputed
          Date(s) debt was incurred 1/1/18-5/26/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,467.57
          Praxair Distribution Inc.                                           Contingent
          Dept. LA 21511                                                      Unliquidated
          Pasadena, CA 91185                                                  Disputed
          Date(s) debt was incurred 11/30/18-5/31/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $251.77
          Progressive Management Systems                                      Contingent
          1521 West Cameron Ave                                               Unliquidated
          West Covina, CA 91790                                               Disputed
          Date(s) debt was incurred 2/5/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,828.44
          Promega                                                             Contingent
          PO Box 689768                                                       Unliquidated
          Chicago, IL 60695-9768                                              Disputed
          Date(s) debt was incurred 11/2018
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,358.20
          QPS                                                                 Contingent
          110 Executive Drive                                                 Unliquidated
          Suite 7                                                             Disputed
          Newark, DE 19711
                                                                                          Services and/or supplies
                                                                             Basis for the claim:
          Date(s) debt was incurred  6/2015                                  Customer Deposit Refund Owed
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 16 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19           Entered 09/06/19 12:14:45                             Doc 12      Pg. 22 of
                                                                                   42
 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,748.76
          R & D Systems                                                       Contingent
          614 Mckinley Place NE                                               Unliquidated
          Minneapolis, MN 55413-2647                                          Disputed
          Date(s) debt was incurred 7/31/2018-9/20/2018
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $516.30
          R&D Laboratory Equipment                                            Contingent
          10028 Leavesly Trail                                                Unliquidated
          Santee, CA 92071                                                    Disputed
          Date(s) debt was incurred 9/23/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,281.86
          Randox Laboratories                                                 Contingent
          515 Industrial Blulevard                                            Unliquidated
          Kearneysville, WV 25430                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       DELETED
                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,500.00
          RMI Laboratories LLC                                                Contingent
          418 Industrial Drive                                                Unliquidated
          Nort Wales, PA 19454                                                Disputed
          Date(s) debt was incurred 11/19/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,623.00
          San Diego Blood Bank                                                Contingent
          3636 Gateway Center Avenue                                          Unliquidated
          Suite 100                                                           Disputed
          San Diego,, CA 92102
                                                                             Basis for the claim:    Services and/or Supplies
          Date(s) debt was incurred 7/25/18-11/20/18
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,752.30
          San Diego Gas & Electric                                            Contingent
          P.O. Box 25111                                                      Unliquidated
          Santa Ana, CA 92799-5111                                            Disputed
          Date(s) debt was incurred 2/2219-6/28/19
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $26,766.87
          San Diego Gas & Electric                                            Contingent
          P .O. Box 25111                                                     Unliquidated
          Santa Ana, CA 92799-5111                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       DELETED
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 17 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19           Entered 09/06/19 12:14:45                             Doc 12      Pg. 23 of
                                                                                   42
 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $638.43
          San Diego Scale Co., Inc.                                           Contingent
          4510 Federal Blvd.                                                  Unliquidated
          San Diego, CA 92102                                                 Disputed
          Date(s) debt was incurred 5/1/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $769.17
          Sarstedt                                                            Contingent
          PO Box 468                                                          Unliquidated
          Newton, NC 28658-0468                                               Disputed
          Date(s) debt was incurred 4/23/18-6/15/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,108.00
          Selleck Chemicals LLC                                               Contingent
          P.O. Box 300287                                                     Unliquidated
          Houston, TX 77230                                                   Disputed
          Date(s) debt was incurred 3/2/17-5/31/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $689.08
          Sharp Business Systems                                              Contingent
          Dept. LA 21565                                                      Unliquidated
          Pasadena, CA 91185-1565                                             Disputed
          Date(s) debt was incurred 9/25/18-6/11/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $253.95
          Sharp Electronics Corporation                                       Contingent
          Dept. LA 21565                                                      Unliquidated
          Pasadena, CA 91185-1565                                             Disputed
          Date(s) debt was incurred 7/23/18-12/25/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,843.71
          Siemens Healthcare Diagnostics                                      Contingent
          PO Box 121102                                                       Unliquidated
          Dallas, TX 75312-1102                                               Disputed
          Date(s) debt was incurred 11/27/18-5/16/19
                                                                             Basis for the claim:    Critical operational services and/or supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,800.00
          Society of Toxicology                                               Contingent
          11190 sunrise Valley Drive,                                         Unliquidated
          Suite 300                                                           Disputed
          Reston, VA 20191
                                                                             Basis for the claim:    Services and/or Supplies
          Date(s) debt was incurred 2/5/19
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 18 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19           Entered 09/06/19 12:14:45                             Doc 12      Pg. 24 of
                                                                                   42
 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $598.35
          SouthCoast Anesthesiia LLC                                          Contingent
          2112 Clematis St.                                                   Unliquidated
          San Diego, CA 92105                                                 Disputed
          Date(s) debt was incurred 7/3/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,500.00
          Southcoast Heating and A/C                                          Contingent
          2373 La Mirada Avenue                                               Unliquidated
          Vista, CA 92081                                                     Disputed
          Date(s) debt was incurred 11/1/17
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $650.74
          SRPS                                                                Contingent
          P.O. Box 504591                                                     Unliquidated
          St. Louis, MO 63150                                                 Disputed
          Date(s) debt was incurred      1/2/18-9/19/18                      Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number     CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,865.11
          Staples                                                             Contingent
          P.O. Box 83689                                                      Unliquidated
          Chicago, IL 60696-3689                                              Disputed
          Date(s) debt was incurred 7/6/18-4/1/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $57.24
          STAT Veterinary Laboratory                                          Contingent
          10455 Sorrento Valley Road                                          Unliquidated
          Ste. 100                                                            Disputed
          San Diego, CA 92121
                                                                             Basis for the claim:    Services and/or Supplies
          Date(s) debt was incurred 4/1/18
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,146.47
          Stemcell Technologies                                               Contingent
          ATTN LBX No. 200590                                                 Unliquidated
          Pittsburgh, PA 15251-0590                                           Disputed
          Date(s) debt was incurred 11/2018
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $269.99
          Sterilizer Tech. Specialists, Inc.                                  Contingent
          P.O. Box 31001-1537                                                 Unliquidated
          Pasadena, CA 91110-1537                                             Disputed
          Date(s) debt was incurred 12/29/16
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 19 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19           Entered 09/06/19 12:14:45                             Doc 12      Pg. 25 of
                                                                                   42
 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,607.75
          Steris Corp.                                                        Contingent
          5960 Heisley Road                                                   Unliquidated
          Mentor, OH 44060                                                    Disputed
          Date(s) debt was incurred      12/28/18                            Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number     CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,495.00
          Strategic Business Communications                                   Contingent
          1979 Marcus Avenue,                                                 Unliquidated
          Suite 210                                                           Disputed
          Lake Success, NY 11042-1022
                                                                             Basis for the claim:    Services and/or Supplies
          Date(s) debt was incurred 11/2017
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $24.52
          Sycamore Creek Research Park                                        Contingent
          6591 Collins Drive                                                  Unliquidated
          Suite E-11                                                          Disputed
          Moorpark, CA 93021
                                                                             Basis for the claim:    Services and/or Supplies
          Date(s) debt was incurred 12/31/16
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $265,114.10
          Tareq Abu-Nadi                                                      Contingent
          993 Brenna Hills Place                                              Unliquidated
          Escondido, CA 92025                                                 Disputed
          Date(s) debt was incurred 1/2012-7/2019
                                                                             Basis for the claim:    Loans to business
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $859.00
          Technical Safety Services, Inc.                                     Contingent
          PO Box 39000                                                        Unliquidated
          San Francisco, CA 94139-3265                                        Disputed
          Date(s) debt was incurred 4/17/18-9/26/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $74,461.00
          The Business Backers                                                Contingent
          10856 Reed Hartman Hwy.                                             Unliquidated
          Suite 1                                                             Disputed
          Cincinnati, OH 45242
                                                                             Basis for the claim:    Judgment
          Date(s) debt was incurred 3/14/18
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $259.55
          Thermo Fisher Financial                                             Contingent
          PO Box 41602                                                        Unliquidated
          Philadelphia, PA 19101-1602                                         Disputed
          Date(s) debt was incurred 9/10/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 20 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19           Entered 09/06/19 12:14:45                             Doc 12      Pg. 26 of
                                                                                   42
 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $712.47
          Thermo Fisher Scientific, LLC                                       Contingent
          P.O. BOX 842339                                                     Unliquidated
          DALLAS, TX 75284-2339                                               Disputed
          Date(s) debt was incurred 1/4/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,532.01
          Thermofisher Scientific                                             Contingent
          12088 Collection Center Drive                                       Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred 3/16/16-1/11/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,879.18
          TPX Communication                                                   Contingent
          P. O. Box 509013                                                    Unliquidated
          San Diego, CA 92150                                                 Disputed
          Date(s) debt was incurred      1/31/18-8/31/18                     Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number     CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $217.25
          UCSD Health                                                         Contingent
          P.O. Box 748607                                                     Unliquidated
          Los Angeles, CA 90074-8607                                          Disputed
          Date(s) debt was incurred 11/4/18
                                                                             Basis for the claim:    Medical Services
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $165.00
          UCSD Medical Group                                                  Contingent
          File#57326                                                          Unliquidated
          Los Angeles, CA 90074-7326                                          Disputed
          Date(s) debt was incurred 12/5/18
                                                                             Basis for the claim:    Medical Services
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,856.00
          UCSD Occupational                                                   Contingent
          & Environmental Medicine                                            Unliquidated
          P. O. Box 34457                                                     Disputed
          San Diego, CA 92163-4457
                                                                             Basis for the claim:    Services and/or Supplies
          Date(s) debt was incurred 8/23/17-5/15/19
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $37,359.23
          UCSD, CRSF                                                          Contingent
          9500 Gilman Drive                                                   Unliquidated
          La Jolla, CA 92093-0614                                             Disputed
          Date(s) debt was incurred 11/26/2018
                                                                             Basis for the claim:    Medical Services
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 21 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19           Entered 09/06/19 12:14:45                             Doc 12      Pg. 27 of
                                                                                   42
 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,122.48
          Uline                                                               Contingent
          P.O. Box 88741                                                      Unliquidated
          Chicago, IL 60680-1741                                              Disputed
          Date(s) debt was incurred 10/26/18-12/5/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,583.48
          UniFirst                                                            Contingent
          4041 Market Street                                                  Unliquidated
          San Diego, CA 92102                                                 Disputed
          Date(s) debt was incurred  4/9/19-7/2/19                           Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,000.00
          University of Virginia                                              Contingent
          Patent Foundation                                                   Unliquidated
          722 Preston Avenue Suite 107                                        Disputed
          Charlottesville, VA 22903
                                                                             Basis for the claim:    Services and/or Supplies
          Date(s) debt was incurred 5/10/19
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,642.35
          US Veterinary Equipment Inc.                                        Contingent
          4656 Mission Gorge Place,                                           Unliquidated
          Suite B                                                             Disputed
          San Diego, CA 92120
                                                                             Basis for the claim:    Services and/or Supplies
          Date(s) debt was incurred 5/10/19
          Last 4 digits of account number CORRECTED                          Is the claim subject to offset?    No  Yes
 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,518.86
          Usama Abunadi                                                       Contingent
          43931 Cala Sandor                                                   Unliquidated
          Temecula, CA 92592                                                  Disputed
          Date(s) debt was incurred      2012-7-2019                         Basis for the claim:    Credit card purchases on behalf of Business
          Last 4 digits of account number    CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $999,106.00
          Usama Abunadi                                                       Contingent
          43931 Cala Sandor                                                   Unliquidated
          Temecula, CA 92592                                                  Disputed
          Date(s) debt was incurred      2012-7/2019                         Basis for the claim:    Loan from Shareholder
          Last 4 digits of account number    CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,425.80
          Verona Safety                                                       Contingent
          913 Watson Ave                                                      Unliquidated
          Madison, WI 53713                                                   Disputed
          Date(s) debt was incurred      3/26/19-4/3/19                      Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number     CORRECTED
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 22 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19           Entered 09/06/19 12:14:45                             Doc 12      Pg. 28 of
                                                                                   42
 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $330.33
          Videotel Digital                                                    Contingent
          681 Anita Street Suite #104                                         Unliquidated
          Chula Vista, CA 91911                                               Disputed
          Date(s) debt was incurred 1/4/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,642.27
          VWR International LLC                                               Contingent
          PO Box 640169                                                       Unliquidated
          Pittsburgh, PA 15264-0169                                           Disputed
          Date(s) debt was incurred 11/2/18-6/10/19
                                                                             Basis for the claim:    Critical operational services and/or supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $244.32
          Waxie Sanitary Supply                                               Contingent
          P.O. Box 60227                                                      Unliquidated
          Los Angeles, CA 90060-0227                                          Disputed
          Date(s) debt was incurred 5/9/18
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $644,272.30
          WCCP Rosemont, LLC                                                  Contingent
          721 Emerson Road, STE 300                                           Unliquidated
          Saint Louis, MO 63141                                               Disputed
          Date(s) debt was incurred 2/14/18-3/1/19
                                                                             Basis for the claim:    Stipulated Judgment
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,201.02
          Wells Fargo Vendor Fin Serv                                         Contingent
          P.O Box 51043                                                       Unliquidated
          Los Angeles, CA 90051-5343                                          Disputed
          Date(s) debt was incurred 9/2/18-3/31/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,508.98
          WestAir                                                             Contingent
          P.O. Box 101420                                                     Unliquidated
          Pasadena, CA 91189-1420                                             Disputed
          Date(s) debt was incurred 1/28/19-5/31/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes
 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $490.60
          Westair                                                             Contingent
          PO BOX 101420                                                       Unliquidated
          Pasadena, CA 91189-1420                                             Disputed
          Date(s) debt was incurred 3/31/19-5/31/19
                                                                             Basis for the claim:    Services and/or Supplies
          Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 23 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-04700-LA11                          Filed 09/06/19           Entered 09/06/19 12:14:45                              Doc 12       Pg. 29 of
                                                                                   42
 Debtor       SAMM Solutions, Inc.                                                                    Case number (if known)            19-04700-LA11
              Name

 3.153     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $3,888.36
           World Courier, Inc.                                                Contingent
           P.O. Box 842325                                                    Unliquidated
           Boston, MA 02284-2325                                              Disputed
           Date(s) debt was incurred 9/30/18-1/31/19
                                                                             Basis for the claim:    Services and/or Supplies
           Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?     No  Yes
 3.154     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $48,100.00
           Xybion Medical Systems                                             Contingent
           2000 LENOX DR, SUITE 101                                           Unliquidated
           LAWRENCEVILLE, NJ 08648                                            Disputed
           Date(s) debt was incurred 10/1/17-3/1/19
                                                                             Basis for the claim:    Critical operational services and/or supplies
           Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?     No  Yes
 3.155     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $258.17
           Zoetis                                                             Contingent
           PO Box 419022                                                      Unliquidated
           Boston, MA 02241-9022                                              Disputed
           Date(s) debt was incurred 4/24/19
                                                                             Basis for the claim:    Services and/or Supplies
           Last 4 digits of account number CORRECTED
                                                                             Is the claim subject to offset?     No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Alan L. Brodkin
           Alan L. Brodkin & Associates                                                               Line      3.4
           15500B Rockfield Blvs.
           Irvine, CA 92618                                                                                 Not listed. Explain


 4.2       Angela A. Velen, Esq
           STE. R-349                                                                                 Line      3.73
           Thousand Oaks, CA 91362
                                                                                                            Not listed. Explain

 4.3       Anthony F. Giuliano
           Pryor & Mandelup                                                                           Line      3.73
           675 Old Country Road
           Westbury, NY 11590                                                                               Not listed. Explain


 4.4       Fredrick Kosmo Jr. Esq.
           Wislon, Turner & Kosmo                                                                     Line      3.29
           402 W. Broadway, STE 1600
           San Diego, CA 92101                                                                              Not listed. Explain


 4.5       Patricia L. Hill
           Graydon, Head & Ritchey                                                                    Line      3.130
           7759 Universtiy Dr. #A
           West Chester, OH 45069                                                                           Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                           Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.          $                      46,542.64
Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 24 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19           Entered 09/06/19 12:14:45                Doc 12    Pg. 30 of
                                                                                   42
 Debtor       SAMM Solutions, Inc.                                                               Case number (if known)   19-04700-LA11
              Name

 5b. Total claims from Part 2                                                                       5b.   +   $           4,262,302.29

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $             4,308,844.93




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 25 of 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19   Entered 09/06/19 12:14:45                 Doc 12        Pg. 31 of
                                                                           42
 Fill in this information to identify the case:

 Debtor name         SAMM Solutions, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF CALIFORNIA

 Case number (if known)         19-04700-LA11
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Tareq Abu-Nadi                    993 Brenna Hills Place                           Kalamata Capital                D
                                               Escondido, CA 92025                              Group                            E/F        3.73
                                               CORRECTED
                                                                                                                                G



    2.2      Tareq Abu-Nadi                    993 Brenna Hills Place                           Pacific Premier Bank            D        2.1
                                               Escondido, CA 92025                                                               E/F
                                               CORRECTED
                                                                                                                                G



    2.3      Tareq Abu-Nadi                    993 Brenna Hills Place                           The Business                    D
                                               Escondido, CA 92025                              Backers                          E/F        3.130
                                               CORRECTED
                                                                                                                                G



    2.4      Tareq Abu-Nadi                    993 Brenna Hills Place                           WCCP Rosemont,                  D
                                               Escondido, CA 92025                              LLC                              E/F        3.149
                                               CORRECTED
                                                                                                                                G



    2.5      Tareq Abunadi                     993 Brenna Hills Place                           Accel Capital                   D
                                               Escondido, CA 92025                              Services                         E/F        3.4
                                               CORRECTED
                                                                                                                                G




Official Form 206H                                                       Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19             Entered 09/06/19 12:14:45                    Doc 12       Pg. 32 of
                                                                                     42



 Fill in this information to identify the case:

 Debtor name         SAMM Solutions, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF CALIFORNIA

 Case number (if known)         19-04700-LA11
                                                                                                                                          Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                               $2,278,154.00
       From 1/01/2019 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                               $4,769,863.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other


       For year before that:                                                                    Operating a business                               $5,426,729.00
       From 1/01/2017 to 12/31/2017
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-04700-LA11                        Filed 09/06/19             Entered 09/06/19 12:14:45                    Doc 12         Pg. 33 of
                                                                                     42
 Debtor       SAMM Solutions, Inc.                                                                      Case number (if known) 19-04700-LA11



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Pacific Premier Bank                                        5/21/2019,                       $46,850.42          Secured debt
               17901 Von Karmen Ave.                                       5/30/2019,                                           Unsecured loan repayments
                                                                           6/21/2019
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.2.
               Sorrento Roselle Corporation                                5/28/2019,                       $34,837.66          Secured debt
               C/O Jacob Management Group                                  5/20/2019                                            Unsecured loan repayments
               P. O. Box 230931                                                                                                 Suppliers or vendors
               Encinitas, CA 92023                                                                                              Services
                                                                                                                                Other   Rent for 10634 Risekke
                                                                                                                               St.

       3.3.
               HSRL, Inc.                                                  6/20/2019                        $63,643.50          Secured debt
               5930 Main St.                                                                                                    Unsecured loan repayments
               Mount Jackson, VA 22842                                                                                          Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.4.
               Covance                                                     6/20/2019                       $158,737.44          Secured debt
               310 Swamp Bridge Rd.                                                                                             Unsecured loan repayments
               Denver, PA 17517                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.5.
               California Choice                                           5/29/2019,                       $45,174.05          Secured debt
               721 South Parker                                            6/7/2019                                             Unsecured loan repayments
               Orange, CA 92868                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.6.
               San Diego Gas & Electric                                    5/7/2019,                        $45,174.05          Secured debt
               P.O. Box 25111                                              6/7/2019                                             Unsecured loan repayments
               Santa Ana, CA 92799-5111                                                                                         Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   Utilities


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-04700-LA11                        Filed 09/06/19             Entered 09/06/19 12:14:45                       Doc 12        Pg. 34 of
                                                                                     42
 Debtor       SAMM Solutions, Inc.                                                                      Case number (if known) 19-04700-LA11



       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Usama Abunadi                                               7/2/2018,                       $425,899.54           Reimbursement of operating
               43931 Carla Sandor                                          7/23/2018,                                            expenses paid on behalf of the
               Temecula, CA 92592                                          7/25/2018,                                            debtor
               Shareholder, Officer, Director                              8/20/2018,
                                                                           8/27/2018,
                                                                           9/4/2018,
                                                                           9/12/2018,
                                                                           9/21/2019,
                                                                           9/24/2019,
                                                                           10/23/2018,
                                                                           10/24/2018,
                                                                           11/19/2018,
                                                                           11/30/2018,1
                                                                           2/12/2018,
                                                                           12/18/2018,
                                                                           12/26/2018,
                                                                           1/15/2019,
                                                                           1/17/2019,
                                                                           1/18/2019,
                                                                           1/22/2019,
                                                                           2/6/2019,
                                                                           2/28/2019,
                                                                           5/20/2019,
                                                                           5/24/2019

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Channel Methods Partners,                         Collection                 San Diego County Superior                    Pending
               LLC v. SAMM Solutions Inc.                                                   Court                                      On appeal
               37-2019-638-CL-BC-CTL                                                        330 West Broadway
                                                                                                                                       Concluded
                                                                                            San Diego, CA 92101




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 19-04700-LA11                        Filed 09/06/19            Entered 09/06/19 12:14:45                    Doc 12        Pg. 35 of
                                                                                    42
 Debtor       SAMM Solutions, Inc.                                                                      Case number (if known) 19-04700-LA11



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.2.    Kalamata Capital Group vs.                        Collection                Kings County New Your                  Pending
               SAMM Solutions, Inc                                                         Supreme Court                          On appeal
               501165/2019                                                                                                            Concluded

       7.3.    Accel Capital Services vs.                        Enforcement of            San Diego County Superior                  Pending
               SAMMS Solutions Inc. BTS                          Money Judgment            Court                                  On appeal
               Research                                                                    330 West Broadway
                                                                                                                                  Concluded
               37-2019-25289-CU-EN-CTL                                                     San Diego, CA 92101

       7.4.    The Business Backers vs                           Collection/Enforce        Common Pleas                               Pending
               Debtor, BTS Research                              ment of Judgment          Montgomery County Ohio                 On appeal
               2019-CV-01308
                                                                                                                                  Concluded

       7.5.    De Lage Landen Financials                         Collection                Superior Court, Pemberton                  Pending
               vs. Debtor, BTS Research                                                    South Boston                           On appeal
               1984 CV-004128
                                                                                                                                  Concluded

       7.6.    WCCP Rosemont, LLC vs.                            Unlawful Detainer         San Diego County Superior              Pending
               Debtor, BTS Research                                                        Court                                  On appeal
               37-2019-18812-CU-UD-CTL                                                     330 West Broadway                          Concluded
                                                                                           San Diego, CA 92101

       7.7.    Medline Industries, Inc vs.                       Collection                Circuit Court, Cook County                 Pending
               Debtor, BTS Research                                                        Illinois                               On appeal
               2019-1112987
                                                                                                                                  Concluded

       7.8.    Orient Bioresources , Inc. vs.                    Collection                U. S. District Court                       Pending
               SAMM Solutions Inc., BTS                                                    Southern District Texas                On appeal
               Research
                                                                                                                                  Concluded
               2:19 CV 20

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                      Description of the gifts or contributions               Dates given                          Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19              Entered 09/06/19 12:14:45                    Doc 12     Pg. 36 of
                                                                                      42
 Debtor        SAMM Solutions, Inc.                                                                         Case number (if known) 19-04700-LA11



       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss            Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Equipment and machinery loss due                          zero to date, Insurance company                          March 24, 2019               $222,000.00
       to Electrical Outage (CORRECTED)                          investigating loss


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates                Total amount or
                the transfer?                                                                                                                                value
                Address
       11.1.    Stephen C. Hinze                                                                                               5/30/2019
                100 E. San Marcos Blvd.                                                                                        $12,000
                Suite 400                                                                                                      7/12/2019
                San Marcos, CA 92069                                                                                           $2,000                   $14,000.00

                Email or website address
                sch@schinzelaw.com

                Who made the payment, if not debtor?




       11.2.    NGS LLP, CPA
                6120 Paseo Del Norte
                Carlsbad, CA 92011                                                                                             6/18/2019                  $8,000.00

                Email or website address
                http://www.ngsllp.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                  Dates transfers             Total amount or
                                                                                                                        were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                            Description of property transferred or                   Date transfer             Total amount or
               Address                                           payments received or debts paid in exchange              was made                           value


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-04700-LA11                          Filed 09/06/19              Entered 09/06/19 12:14:45                  Doc 12        Pg. 37 of
                                                                                      42
 Debtor        SAMM Solutions, Inc.                                                                     Case number (if known) 19-04700-LA11



 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     10665 Sorrento Valley ROad                                                                                2016 to 7/19/2019
                 San Diego, CA 92121

       14.2.     10635 Roselle Rd.                                                                                         2016 to present
                 San Diego, CA 92121

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                 Facility name and address                       Nature of the business operation, including type of services          If debtor provides meals
                                                                 the debtor provides                                                   and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                 Financial Institution name and                  Last 4 digits of         Type of account or          Date account was              Last balance
                 Address                                         account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-04700-LA11                          Filed 09/06/19            Entered 09/06/19 12:14:45                    Doc 12    Pg. 38 of
                                                                                    42
 Debtor      SAMM Solutions, Inc.                                                                       Case number (if known) 19-04700-LA11




       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Golden Triangle Self Storage                                  Tareq Abu-Nadi                       Equipment and supplies                No
       10345 Sorrento Valley Road                                    993 Brenna Hills Place                                                     Yes
       San Diego, CA 92121                                           Escondido, CA 92025

                                                                     Usama Abunadi
                                                                     43931 Cala Sandor
                                                                     Temecula, CA 92592

       Sorrento Valley Self Storage                                  Tareq Abu-Nadi                       Equipment and supplies                No
       11303 Sorrento Valley Road                                    993 Brena Hills Place                                                      Yes
       San Diego, CA 92121                                           Escondido, CA 92025

                                                                     Usama Abunadi
                                                                     43931 Cala Sandor
                                                                     Temecula, CA 92592

       Self Storage                                                  Tareq Abu-Nadi                       Equipment and supplies                No
       6200 Miramar Road                                             993 Brenna Hills Place                                                     Yes
       San Diego, CA 92121                                           Escondido, CA 92025

                                                                     Usama Abunadi
                                                                     43931 Cala Sandor
                                                                     Temecula, CA 92592



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-04700-LA11                          Filed 09/06/19            Entered 09/06/19 12:14:45                       Doc 12          Pg. 39 of
                                                                                    42
 Debtor      SAMM Solutions, Inc.                                                                       Case number (if known) 19-04700-LA11




           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Kohen, Reznik, Marshal, Verano CPAs                                                                                        2011 to 2017 for tax
                    9255 Towne Centre Drive # 250                                                                                              services
                    San Diego, CA 92121
       26a.2.       David Lu, CPA                                                                                                              2018 Tax Service
                    11818 South Street
                    Suite 206
                    Cerritos, CA 90703

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19            Entered 09/06/19 12:14:45                    Doc 12       Pg. 40 of
                                                                                    42
 Debtor      SAMM Solutions, Inc.                                                                       Case number (if known) 19-04700-LA11



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Usama Abunadi
                    43931 Cala Sandor
                    Temecula, CA 92592
       26c.2.       Tareq Abu-Nadi
                    993 Brena Hills Ct.
                    San Diego, CA 92128

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.  Kalamata Capital Group
                    80 Broad Street
                    12th Floor
                    New York, NY 10004
       26d.2.       Accel Capital Services LLC/TVT
                    881 Baxter Drive
                    Suite 100
                    South Jordan, UT 84095
       26d.3.       The Business Backers, LLC
                    10856 Reed Hardman Hwy.
                    Suite 100
                    Cincinnati, OH 45242
       26d.4.       Pacific Premier Bank
                    17901 Von Karmen Ave.
                    Irvine, CA 92614
       26d.5.       WCCP Rosemont LLC
                    6900 Camelback Road
                    Scottsdale, AZ 85251

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Usama Abunadi                                  43931 Carla Sandor                                  Shareholder, Director, Officer        39.25
                                                      Temecula, CA 92592

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Tareq Abu-Nadi                                 993 Brena Hills Ct.                                 Shareholder, Director, Officer        39.25
                                                      San Diego, CA 92128




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 19-04700-LA11                           Filed 09/06/19            Entered 09/06/19 12:14:45                      Doc 12    Pg. 41 of
                                                                                    42
 Debtor       SAMM Solutions, Inc.                                                                      Case number (if known) 19-04700-LA11



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Sahar Abunadi                                  9536 Whellock Way                                   Director                              0
                                                      San Diego, CA 92129

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Mahmoud Atieh                                  1011 Old Forest Crossing                            Shareholder                           18.5
                                                      Cary, NC 27513

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Imtiaz Mohammady                               2909 Bear Creek Ct.                                 Shareholder                           3
                                                      Cary, NC 27513



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1                                                                                                                                W-2 wages for
       .                                                                                                                                   business
               Usama Abunadi                                                                                                               development and
               43931 Carla Sandor                                                                                        1/1/2019-7/15/    management
               Temecula, CA 92592                                76,148.71                                               2019              services

               Relationship to debtor
               Shareholder, Director, Officer


       30.2                                                                                                                                W-2 wages for
       .                                                                                                                                   business
               Tareq Abu-Nadi                                                                                                              development and
               993 Brena Hills Place                                                                                     1/1/2019-7/15/    management
               Escondido, CA 92025                               77,488.88                                               2019              services

               Relationship to debtor
               Shareholder, Director, Officer


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
       Case 19-04700-LA11                            Filed 09/06/19             Entered 09/06/19 12:14:45                        Doc 12     Pg. 42 of
                                                                                  42

 Debtor     _SAMM Solutions, Inc. _ _ _ _____ _                                                         Case number /if known)   19-04700-LA 11
                                                                                                                                                  ----


32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

      ■     No
      0     Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

■ @ICM Signature and Dec_l_
                          a_ra_a_·o_n____ ___ _ _ ___ __                                 _ _____________
                                                                                                                                          ----------
      WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection v,,,ith a bankruptcy case can result in fines up to $500,000 or imprisonment for          up to 20 years, or both.
      18 U.S C. §§ 152, 1341 , 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on

                                                                        Us_a_ma_A_bun_a_d_i' --- -- - -
                                                                        Printed name


                                                            --       - - --       -----
Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
■ No
□ Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase com                                                                                Best Case Bankruptcy
